                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL F. CHAVEZ,

               Petitioner,
                                                          Case No. 1:17-cv-00871-KG-KRS

v.

GERMAN FRANCO, Warden;
and STATE OF NEW MEXICO,

               Respondents.


                   ORDER GRANTING MOTION TO AMEND REPLY
                          TO RESPONDENTS’ ANSWER

       THIS MATER comes before the Court on two filings from Petitioner. The first is styled

“Amended Motion for Denial of Respondents[sic] Request for Time Bar Dismissal” (Doc. 18)

and the second “Motion to Amend/Correct Response.” (Doc. 17). Taken together, Petitioner

moves the Court to amend his reply to Respondents’ answer to his habeas corpus petition. The

“amended motion” constitutes the corrected reply. The Court has reviewed the motion to amend

the reply to which Respondents’ have not responded and concludes the new reply assists in

clarifying and narrowing the issues.

       IT IS, THEREFORE, ORDERED that Petitioner’s motion to amend (Doc. 17) is

GRANTED.




                                           ____________________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE
